United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 15, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-60569
                         Summary Calendar



CHARLIE LEE TAYLOR,

                                    Plaintiff-Appellant,

versus

JIMMIE MILTON, Lieutenant; FAYE NOEL, Lieutenant;
MICHAEL GERMAN, Lieutenant; MICHAEL DAVES, K-9 Officer,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 4:04-CV-133-PA
                       --------------------

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Charlie Lee Taylor (Taylor), Mississippi prisoner # R6798,

appeals the district court’s dismissal of his 42 U.S.C. § 1983

civil rights complaint against Lieutenant Jimmie Milton,

Lieutenant Faye Noel, Lieutenant Michael German, and K-9 Officer

Michael Daves for failure to state a claim upon which relief

could be granted and failure to exhaust administrative remedies.

     Taylor contends that the district court erred in dismissing

his civil rights complaint for failure to state a claim upon

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60569
                                -2-

which relief could be granted.   Aside from conclusional

allegations that his legal work was allowable property and that

the seizure was unconstitutional and in violation of the

Mississippi Department of Corrections’ (MDOC) policy, Taylor does

not challenge the district court’s determination that the MDOC

policy had been approved by the court, that the defendants were

justified in confiscating Taylor’s legal work, and that Taylor

had not submitted a proper request to have his legal work

returned.   Therefore, Taylor has abandoned this issue.    See

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).   Further, as Taylor did not allege a

physical injury, 42 U.S.C. § 1997e(e) precludes his claim for

compensatory damages for any mental or emotional injury suffered

as a result of the confiscation of his legal work at gunpoint.

Moreover, as Taylor did not allege any facts that would render

the likelihood of a future injury any more than a remote and

speculative possibility, he failed to state a valid Eighth

Amendment claim for injunctive relief.    See Society of

Separationists, Inc. v. Herman, 959 F.2d 1283, 1285 (5th Cir.

1992).   Therefore, the district court did not err in dismissing

Taylor’s complaint for failure to state a claim upon which relief

could be granted, and this court need not determine whether a

dismissal was also justified for failure to exhaust

administrative remedies pursuant to 42 U.S.C. § 1997e.
                             No. 04-60569
                                  -3-

     For the first time on appeal, Taylor contends that District

Judge W. Allen Pepper, Jr., was biased against him and should

have disqualified himself from the case.      “Requests for recusal

raised for the first time on appeal are generally rejected as

untimely.”   Andrade v. Chojnacki, 338 F.3d 448, 454 (5th Cir.

2003).   Nevertheless, even if this court were to review Taylor’s

contention, he cannot show plain error.       See Liteky v. United

States, 510 U.S. 540, 555 (1994); United States v. Gray, 105 F.3d

956, 968 (5th Cir. 1997).

     Finally, this court will not consider Taylor’s newly raised

allegations regarding events that occurred subsequent to the

district court’s dismissal of his case.       See Theriot v. Parish of

Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999); Leverette v.

Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).

     Because Taylor’s appeal is without arguable merit, it is

dismissed as frivolous.     See 5th Cir. R. 42.2; Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).       Taylor is warned that the

filing of frivolous pleadings in this court or in the district

court or the prosecution of frivolous actions or appeals will

subject him to sanctions beyond those prescribed in 28 U.S.C.

§ 1915(g), including monetary penalties and restrictions on his

ability to file actions and appeals.

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.